Citation Nr: 0533729	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-05 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized chiropractic treatment received outside the 
Department of Veterans Affairs medical care system.

(The issue of entitlement to special monthly compensation for 
loss of use of the hands is addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision by the 
Department of Veterans Affairs (VA) Medical Center in 
Canandaigua, New York.  The case was remanded for additional 
development in October 2004.

The Board notes that the issue developed for appellate review 
involves entitlement to payment or reimbursement for non-VA 
chiropractic services previously rendered without prior VA 
authorization.  The veteran's statements in support of his 
claim, however, indicate he is receiving ongoing chiropractic 
services for which he requests VA authorization for payment.  
Although VA may contract with non-VA facilities to furnish 
care when VA or other government facilities are not capable 
of furnishing the care or services required, for non-emergent 
care advance authorization is required.  38 C.F.R. §§ 17.52, 
17.54 (2005).  To the extent the veteran's statements may be 
construed as an attempt to appeal the denial of his requests 
for a specific type of medical treatment not available at VA, 
the Board finds such determinations are not adjudicative 
matters within its appellate jurisdiction.  38 C.F.R. 
§ 20.101(b) (2005).


FINDING OF FACT

There was no prior VA authorization for the veteran's non-VA 
chiropractic treatment and the treatment is not shown to have 
been provided as a result of a medical emergency.




CONCLUSION OF LAW

VA reimbursement or payment of the cost of unauthorized 
chiropractic treatment is not warranted.  38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. § 17.120 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The Board notes 
there is no indication that Congress intended the VCAA to 
revise the unique, specific reimbursement claim provisions of 
Chapter 17, Title 38 of the United States Code (Chapter 17).  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  The 
applicable duties to notify and assist have been met in this 
case.

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by the Department 
of Veterans Affairs, or of any medical services not 
previously authorized including transportation (except 
prosthetic appliances, similar devices, and repairs) may be 
paid on the basis of a claim timely filed, under the 
following circumstances: 
(a) For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
(1) For an adjudicated service-
connected disability; 
(2) For nonservice-connected 
disabilities associated with and held 
to be aggravating an adjudicated 
service-connected disability; 
(3) For any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability (does not apply 
outside of the States, Territories, 
and possessions of the United State, 
the District of Columbia, and the 
Commonwealth of Puerto Rico);
(4) For any illness, injury or dental 
condition in the case of a veteran 
who is participating in a 
rehabilitation program under 38 
U.S.C. ch. 31 and who is medically 
determined to be in need of hospital 
care or medical services for any of 
the reasons enumerated in §17.48(j); 
and
(b) In a medical emergency. Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 
(c) When Federal facilities are 
unavailable. VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.
38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2005). 

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  Hayes v. Brown, 6 Vet. App. 
66, 69 (1993); see also Malone v. Gober, 10 Vet. App. 539, 
542 (1997), (citing Cotton v. Brown, 7 Vet. App. 325, 327 
(1995)); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The 
proposed provision a]uthorizes reimbursement of certain 
veterans who have service-connected disabilities, under 
limited circumstances, for reasonable value of hospital care 
or medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The United States Court of Appeals for Veterans Claims 
(Court) has held that the advice of a VA medical employee 
instructing a veteran to seek treatment at a non-VA hospital 
was not the specific type of authorization required for 
reimbursement of private medical expenses.  See Smith v. 
Derwinski, 2 Vet. App. 378, 379 (1992).

The Court has also held that although a claimant was eligible 
for VA hospital care under 38 U.S.C.A. § 1710, there were no 
provisions under that section to allow for reimbursement of 
medical expenses incurred at a non-VA facility.  Zimick v. 
West, 11 Vet. App. 45, 50 (1998) (citing Malone, 10 Vet. App. 
at 543).  It was noted that payments from the Federal 
Treasury must be authorized by statute, and that government 
employees may not make obligations which were beyond the 
scope authorized by statute.  Id. (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 424, 110 S. Ct. 2465, 
2471, 110 L. Ed. 2d 387 (1990); 31 U.S.C. 1341(a)).  

In this case, VA records show service connection has been 
established for diabetes mellitus (60 percent), diabetic 
neuropathy to the right, major, median nerve (50 percent), 
diabetic neuropathy to the left, minor, median nerve (40 
percent), diabetic retinopathy (30 percent), diabetic 
neuropathy to the right peroneal nerve (20 percent), and 
diabetic neuropathy to the left peroneal nerve (20 percent).  
The veteran's current combined service-connected disability 
rating is 100 percent.  A total rating based upon individual 
unemployability was in effect from October 3, 1991, to 
October 13, 2003.  

VA records show that in September 2003 the veteran's VA 
primary care provider requested referral to a non-VA 
chiropractor for an initial evaluation and routine treatment.  
It was noted the veteran's low back pain was not responsive 
to traditional therapies, including physical therapy, and 
that chiropractic care was not available at VA.  A subsequent 
response denying the request noted VA was unable to authorize 
outside care for chronic conditions.  

In correspondence dated in November 2002 the veteran's 
private chiropractor, Dr. D.D.R., noted the veteran had been 
a patient since July 2001 and had been seen as needed for 
severe musculoskeletal and spinal neural ailments.  It was 
noted he had good relief of his low back pain as a result of 
pelvis, sacral, and lumbar subluxations.  

A January 2003 VA medical review noted there was no evidence 
of an exacerbation of the veteran's chronic back pain.  It 
was noted, in essence, that the veteran's private 
chiropractor did not address whether or not there was any 
acute or urgent exacerbation of the disorder and that it was 
assumed the disorder had not changed since July 2001.

In his January 2003 notice of disagreement the veteran 
asserted that chiropractic care was warranted due to the 
recommendation of his primary care physician.  In his 
substantive appeal he reiterated his claim and asserted that 
payment should be authorized without regard to any prior 
treatment he may have had for a wrist disorder.  

Based upon the evidence of record, the Board finds that at 
the time the non-VA chiropractic treatment was provided in 
this case the veteran had a total disability that was 
adjudicated as permanent in nature as a result of a service-
connected disability and that VA or other Federal facilities 
were not feasibly available to provide chiropractic care.  
Therefore, two of the three criteria have been met.  However, 
there is no evidence, however, that the chiropractic 
treatment at issue was provided for a medical emergency or 
that delay would have been hazardous to life or health.  In 
fact, a January 2003 VA medical review noted there was no 
evidence of any exacerbation of the veteran's chronic back 
pain.  Therefore, the Board finds the veteran's claim must be 
denied.

Although in an October 2004 statement in support of the claim 
the veteran's service representative asserted that 
entitlement to payment or reimbursement was warranted under 
38 C.F.R. § 17.1002, the Board notes that such benefits are 
only applicable for expenses incurred for emergency services.  
As there is no evidence the services provided in this case 
were incurred for a condition of such a nature that a prudent 
layperson would have reasonably expected that a delay in 
seeking immediate medical attention would have been hazardous 
to life or health, consideration of payment or reimbursement 
under the provisions of 38 C.F.R. § 17.1002 is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized chiropractic treatment received outside VA's 
medical care system is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


